                           Case 8:20-cv-00173-JLS-KES Document 27 Filed 03/02/21 Page 1 of 13 Page ID #:147



                                       1                       NOTE: Changes made by the Court at ¶¶ 5,10, 12, 13.
                                       2

                                       3

                                       4

                                       5

                                       6

                                       7

                                       8                        UNITED STATES DISTRICT COURT

                                       9                      CENTRAL DISTRICT OF CALIFORNIA
                                      10

                                      11                                          )
Gordon Rees Scully Mansukhani, LLP




                                           ORANGE COUNTY GLOBAL                       CASE NO. 8:20-cv-00173-JLS-KES
                                                                                  )
  633 West Fifth Street, 52nd Floor




                                      12   MEDICAL CENTER f/k/a Western           )   Magistrate Judge:
                                           Medical Center, a California for-          Hon. Karen E. Scott
      Los Angeles, CA 90071




                                      13                                          )
                                           profit corporation; ANAHEIM            )
                                      14   GLOBAL MEDICAL CENTER,                 )
                                                                                  )   [PROPOSED] QUALIFIED
                                           INC., a California for-profit              PROTECTIVE ORDER
                                      15                                          )
                                           corporation; CHAPMAN GLOBAL            )
                                      16   MEDICAL CENTER, INC. d/b/a/            )
                                           Chapman Medical Center, a              )
                                      17                                          )
                                           California for-profit corporation; and
                                      18
                                                                                  )
                                           SOUTH COAST GLOBAL                     )
                                      19
                                           MEDICAL CENTER, INC.                   )
                                           California for-profit corporation,     )
                                      20                                          )
                                                               Plaintiffs,        )
                                      21                                          )
                                                  vs.                             )
                                      22                                          )
                                                                                  )
                                      23   HUMANA INSURANCE                       )
                                           COMPANY, INC., a Wisconsin for- )
                                      24
                                           profit corporation; HUMANA, INC., )
                                      25   a Delaware for-profit corporation; and )
                                                                                  )
                                           DOES 1 THROUGH 25,                     )
                                      26
                                           INCLUSIVE,                             )
                                      27                                          )
                                                                                  )
                                      28                       Defendants.        )

                                                                                -1-
                                                              [PROPOSED] QUALIFIED PROTECTIVE ORDER
                           Case 8:20-cv-00173-JLS-KES Document 27 Filed 03/02/21 Page 2 of 13 Page ID #:148



                                       1         Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, the Health
                                       2   Insurance Portability and Accountability Act of 1996, the Confidentiality of
                                       3   Medical Information Act and for good cause, the Court issues this Qualified
                                       4   Protective Order. Unless modified pursuant to the terms contained in this Order,
                                       5   this Order shall remain in effect through the conclusion of this litigation.
                                       6         IT IS ORDERED THAT:
                                       7         1.     Scope of Protection
                                       8         This Protective Order shall govern any record of information produced in
                                       9   this action and designated pursuant to this Protective Order, including all
                                      10   designated deposition testimony, all designated testimony taken at a hearing or
                                      11   other proceeding, all designated deposition exhibits, interrogatory answers,
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd Floor




                                      12   admissions, documents and other discovery materials, whether produced
      Los Angeles, CA 90071




                                      13   informally or in response to interrogatories, requests for admissions, requests for
                                      14   production of documents or other formal methods of discovery.
                                      15         This Protective Order shall also govern any designated record of information
                                      16   produced in this action pursuant to required disclosures under any federal
                                      17   procedural rule or local rule of the Court and any supplementary disclosures
                                      18   thereto.
                                      19         This Protective Order shall apply to the parties and to any nonparty from
                                      20   whom discovery may be sought who desires the protection of this Protective Order.
                                      21         2.     Definitions
                                      22         The term Confidential Information shall mean confidential or proprietary
                                      23   technical, scientific, financial, business, health, or medical information designated
                                      24   as “CONFIDENTIAL” by the producing party.
                                      25         The term Confidential Health Information shall constitute a subset of
                                      26   Confidential Information, and shall be designated as “CONFIDENTIAL” and
                                      27   subject to all other terms and conditions governing the treatment of Confidential
                                      28   Information. Confidential Health Information shall mean information supplied in

                                                                                -2-
                                                              [PROPOSED] QUALIFIED PROTECTIVE ORDER
                           Case 8:20-cv-00173-JLS-KES Document 27 Filed 03/02/21 Page 3 of 13 Page ID #:149



                                       1   any form, or any portion thereof, that identifies an individual or subscriber in any
                                       2   manner and relates to the past, present, or future care, services, or supplies relating
                                       3   to the physical or mental health or condition of such individual or subscriber, the
                                       4   provision of health care to such individual or subscriber, or the past, present, or
                                       5   future payment for the provision of health care to such individual or subscriber.
                                       6   Confidential Health Information shall include, but is not limited to, claim data,
                                       7   claim forms, grievances, appeals, or other documents or records that contain any
                                       8   patient health information required to be kept confidential under any state or
                                       9   federal law, including 45 C.F.R. Parts 160 and 164 promulgated pursuant to the
                                      10   Health Insurance Portability and Accountability Act of 1996 (see 45 C.F.R.
                                      11   §§ 164.501 & 160.103), and the following subscriber, patient, or member
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd Floor




                                      12   identifiers:
      Los Angeles, CA 90071




                                      13          a.      names;
                                      14          b.      all geographic subdivisions smaller than a State, including street
                                      15                  address, city, county, precinct, and zip code;
                                      16          c.      all elements of dates (except year) for dates directly related to an
                                      17                  individual, including birth date, admission date, discharge date, age,
                                      18                  and date of death;
                                      19          d.      telephone numbers;
                                      20          e.      fax numbers;
                                      21          f.      electronic mail addresses;
                                      22          g.      social security numbers;
                                      23          h.      medical record numbers;
                                      24          i.      health plan beneficiary numbers;
                                      25          j.      account numbers;
                                      26          k.      certificate/license numbers;
                                      27          l.      vehicle identifiers and serial numbers, including license plate
                                      28                  numbers;

                                                                                  -3-
                                                                [PROPOSED] QUALIFIED PROTECTIVE ORDER
                           Case 8:20-cv-00173-JLS-KES Document 27 Filed 03/02/21 Page 4 of 13 Page ID #:150



                                       1         m.     device identifiers and serial numbers;
                                       2         n.     web universal resource locators (“URLs”);
                                       3         o.     internet protocol (“IP”) address numbers;
                                       4         p.     biometric identifiers, including finger and voice prints;
                                       5         q.     full face photographic images and any comparable images; and/or
                                       6         r.     any other unique identifying number, characteristic, or code.
                                       7         The term Technical Advisor shall refer to any person who is not a party to
                                       8   this action or not presently employed by the receiving party or a company affiliated
                                       9   through common ownership, who has been designated by the receiving party to
                                      10   receive another party’s Confidential Information, including Confidential Health
                                      11   Information. Each party’s Technical Advisors shall be limited to such person as, in
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd Floor




                                      12   the judgment of that party’s counsel, are reasonably necessary for development and
      Los Angeles, CA 90071




                                      13   presentation of that party’s case.      These persons include outside experts or
                                      14   consultants retained to provide technical or other expert services such as expert
                                      15   testimony or otherwise assist in trial preparation.
                                      16         3.     Designation of Information
                                      17         Documents and things produced or furnished during the course of this action
                                      18   shall be designated as containing Confidential Information, including Confidential
                                      19   Health Information, by placing on each page, each document (whether in paper or
                                      20   electronic form), or each thing a legend substantially as follows:
                                      21                                     CONFIDENTIAL
                                      22         A party may designate information disclosed at a deposition as Confidential
                                      23   Information by requesting the reporter to so designate the transcript at the time of
                                      24   the deposition.
                                      25         A producing party shall designate its discovery responses, responses to
                                      26   requests for admission, briefs, memoranda and all other papers sent to the Court or
                                      27   to opposing counsel as containing Confidential Information when such papers are
                                      28   served or sent.

                                                                                -4-
                                                              [PROPOSED] QUALIFIED PROTECTIVE ORDER
                           Case 8:20-cv-00173-JLS-KES Document 27 Filed 03/02/21 Page 5 of 13 Page ID #:151



                                       1         A party shall designate information disclosed at a hearing or trial as
                                       2   Confidential Information by requesting the Arbitrator, at the time the information
                                       3   is proffered or adduced, to receive the information only in the presence of those
                                       4   persons designated to receive such information and Court personnel, and to
                                       5   designate the transcript appropriately.
                                       6         The parties will use reasonable care to avoid designating any documents or
                                       7   information as Confidential Information that is not entitled to such designation or
                                       8   which is generally available to the public. The parties shall designate only that part
                                       9   of a document or deposition that is Confidential Information, rather than the entire
                                      10   document or deposition.
                                      11         4.     Disclosure and Use of Confidential Information
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd Floor




                                      12         Information that has been designated Confidential shall be disclosed by the
      Los Angeles, CA 90071




                                      13   receiving party only to Qualified Recipients. All Qualified Recipients shall hold
                                      14   such information received from the disclosing party in confidence, shall use the
                                      15   information only for purposes of this action and for no other action, and shall not
                                      16   use it for any business or other commercial purpose, and shall not use it for filing
                                      17   or prosecuting any patent application (of any type) or patent reissue or
                                      18   reexamination request, and shall not disclose it to any person, except as hereinafter
                                      19   provided. All information that has been designated Confidential shall be carefully
                                      20   maintained so as to preclude access by persons who are not qualified to receive
                                      21   such information under the terms of this Order.
                                      22         In the event that any receiving party’s briefs, memoranda, discovery
                                      23   requests, requests for admission or other papers of any kind which are served or
                                      24   filed shall include another party’s Confidential Information, the papers shall be
                                      25   appropriately designated and shall be treated accordingly.
                                      26         All documents, including attorney notes and abstracts, which contain another
                                      27   party’s Confidential Information, shall be handled as if they were designated
                                      28   pursuant to paragraph 3.

                                                                                -5-
                                                              [PROPOSED] QUALIFIED PROTECTIVE ORDER
                           Case 8:20-cv-00173-JLS-KES Document 27 Filed 03/02/21 Page 6 of 13 Page ID #:152



                                       1         The parties acknowledge that this Stipulated Protective Order does not
                                       2   entitle them to file any other party’s Confidential Information under seal. Local
                                       3   Civil Rule 79-5 sets forth the procedures that must be followed and the standards
                                       4   that will be applied when a party seeks permission from the Court to file material
                                       5   under seal.
                                       6         5.      Qualified Recipients
                                       7         For purposes of this Order, the term Qualified Recipient means
                                       8         a.      Outside counsel of record for any party in this action, as well as
                                       9                 employees of such counsel (excluding experts and investigators)
                                      10                 assigned to and necessary to assist such counsel in the preparation and
                                      11                 trial of this action;
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd Floor




                                      12         b.      Representatives, officers, or employees of a party as necessary to
      Los Angeles, CA 90071




                                      13                 assist outside counsel in the preparation and trial of this action;
                                      14         c.      Witnesses who testify by deposition or at trial who, if not a
                                      15                 representative, officer, or employee of a party, shall be advised about
                                      16                 the terms of this Order and that such Order is applicable to them in
                                      17                 connection with their testimony and do not retain copies of
                                      18                 Confidential Information;
                                      19         d.      Persons who were authors or recipients of the Confidential
                                      20                 Information or previously had legal access to Confidential
                                      21                 Information;
                                      22         e.      Technical Advisors, expert witnesses, or consultants engaged by a
                                      23                 party to assist with the preparation and trial of this action provided
                                      24                 such expert or consultant agrees in writing, in the form attached at
                                      25                 Appendix A, to be bound by the terms of this Order;
                                      26         f.      Any designated arbitrator or mediator who is assigned to hear this
                                      27                 matter, or who has been selected by the parties, and his or her staff,
                                      28                 provided that such individuals agree in writing, in the form attached at

                                                                                 -6-
                                                               [PROPOSED] QUALIFIED PROTECTIVE ORDER
                           Case 8:20-cv-00173-JLS-KES Document 27 Filed 03/02/21 Page 7 of 13 Page ID #:153



                                       1                Appendix A, to be bound by the terms of this Order;
                                       2         g.     Stenographers and videographers engaged to transcribe or record
                                       3                depositions conducted in this action provided that such individuals
                                       4                agree in writing, in the form attached at Appendix A, to be bound by
                                       5                the terms of this Order; and
                                       6         h.     The Court and its support personnel. This order imposes no
                                       7                obligations on the Court or its personnel whose obligations are
                                       8                established by Local Rules.
                                       9         6.     Nonparties
                                      10         Any nonparty who produces documents or other information in response to
                                      11   discovery requests or subpoenas in this litigation shall be entitled to the benefits
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd Floor




                                      12   and protections of this Order and shall be entitled to seek additional protections.
      Los Angeles, CA 90071




                                      13         The parties agree that they will treat Confidential Information produced by
                                      14   nonparties according to the terms of this Order.
                                      15         Nonparties may challenge the confidentiality of Confidential Information by
                                      16   filing a motion to intervene and a motion to de-designate.
                                      17         7.     Attorneys’ Eyes Only
                                      18         A Party may also designate Confidential Information as “Attorneys’ Eyes
                                      19   Only.” Confidential Information marked as “Attorneys’ Eyes Only” may be used
                                      20   solely for the purpose of conducting this Litigation and not for any other purpose
                                      21   whatsoever. The parties may designate Confidential Information as “Attorneys’
                                      22   Eyes Only” in the same manner set forth above in Paragraph 3 with an added
                                      23   reference to “Attorneys’ Eyes Only,” with the legend reading as follows:
                                      24   “CONFIDENTIAL—ATTORNEYS’ EYES ONLY.”                         Information designated
                                      25   “Confidential—Attorneys’ Eyes Only” may be viewed by, copied by, exhibited to,
                                      26   or disclosed to only the persons described in Paragraph 5(a), (f), (g), and (h) and
                                      27   Retained Experts and Consultants, all subject to the requirements of paragraph 4.
                                      28   “Retained Experts and Consultants” means third party experts or consultants

                                                                                -7-
                                                              [PROPOSED] QUALIFIED PROTECTIVE ORDER
                           Case 8:20-cv-00173-JLS-KES Document 27 Filed 03/02/21 Page 8 of 13 Page ID #:154



                                       1   actually retained by a party, and does not include purely percipient experts or party
                                       2   employees.
                                       3         8.     Inadvertent Failure to Designate
                                       4         In the event that a producing party inadvertently fails to designate any of its
                                       5   information pursuant to paragraphs 3 or 7, it may later designate by notifying the
                                       6   receiving parties in writing. The receiving parties shall take reasonable steps to see
                                       7   that the information is thereafter treated in accordance with the designation.
                                       8         It shall be understood however, that no person or party shall incur any
                                       9   liability hereunder with respect to disclosure that occurred prior to receipt of
                                      10   written notice of a belated designation.
                                      11         9.     Inadvertent Disclosure
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd Floor




                                      12         In the event of an inadvertent disclosure of another party’s Confidential
      Los Angeles, CA 90071




                                      13   Information, including information marked as “Confidential—Attorney’s Eyes
                                      14   Only,” to a non-Qualified Recipient, the party making the inadvertent disclosure
                                      15   shall promptly upon learning of the disclosure: (i) notify the person to whom the
                                      16   disclosure was made that it contains Confidential Information subject to this Order;
                                      17   (ii) make all reasonable efforts to preclude dissemination or use of the Confidential
                                      18   Information by the person to whom disclosure was inadvertently made including,
                                      19   but not limited to, obtaining all copies of such materials from the non-Qualified
                                      20   Recipient; and (iii) notify the producing party of the identity of the person to whom
                                      21   the disclosure was made, the circumstances surrounding the disclosure, and the
                                      22   steps taken to ensure against the dissemination or use of the information.
                                      23         10.    Challenge to Designation
                                      24         At any time after the delivery of Confidential Information and consistent
                                      25   with the Scheduling Order, counsel for the party receiving the Confidential
                                      26   Information may challenge the designation of all or any portion thereof by
                                      27   providing written notice thereof to counsel for the party disclosing or producing
                                      28   the Confidential Information. If the parties are unable to agree as to whether the

                                                                                -8-
                                                              [PROPOSED] QUALIFIED PROTECTIVE ORDER
                           Case 8:20-cv-00173-JLS-KES Document 27 Filed 03/02/21 Page 9 of 13 Page ID #:155



                                       1   confidential designation of discovery material is appropriate, the party receiving
                                       2   the Confidential Information shall certify to the Court that the parties cannot reach
                                       3   an agreement as to the confidential nature of all or a portion of the Confidential
                                       4   Information.     Thereafter, the party disclosing or producing the Confidential
                                       5   Information shall have ten days from the date of certification to file a motion for
                                       6   protective order with regard to any Confidential Information in dispute. The party
                                       7   producing the Confidential Information shall have the burden of establishing that
                                       8   the disputed Confidential Information is entitled to confidential treatment. If the
                                       9   party producing the Confidential Information does not timely file a motion for
                                      10   protective order, the Confidential Information in dispute shall no longer be subject
                                      11   to confidential treatment as provided in this Order. All Confidential Information is
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd Floor




                                      12   entitled to confidential treatment pursuant to the terms of this Order until and
      Los Angeles, CA 90071




                                      13   unless the parties formally agree in writing to the contrary, a party fails to timely
                                      14   move for a protective order, or a contrary determination is made by the Court as to
                                      15   whether all or a portion of designated Confidential Information is entitled to
                                      16   confidential treatment.
                                      17         11.      Conclusion of Action
                                      18         At the conclusion of this action, including through all appeals, each party or
                                      19   other person subject to the terms hereof shall be under an obligation to destroy or
                                      20   return to the producing party all materials and documents containing Confidential
                                      21   Information and to certify to the producing party such destruction or return, upon
                                      22   written request of the producing party. Such return or destruction shall not relieve
                                      23   said parties or persons from any of the continuing obligations imposed upon them
                                      24   by this Order.
                                      25         The provisions of this paragraph shall not be binding on the United States,
                                      26   any insurance company, or any other party to the extent that such provisions
                                      27   conflict with applicable Federal or State law. The Department of Justice, any
                                      28   insurance company, or any other party shall notify the producing party in writing

                                                                                 -9-
                                                               [PROPOSED] QUALIFIED PROTECTIVE ORDER
                       Case 8:20-cv-00173-JLS-KES Document 27 Filed 03/02/21 Page 10 of 13 Page ID #:156



                                       1   of any such conflict it identifies in connection with a particular matter so that such
                                       2   matter can be resolved either by the parties or by this Court.
                                       3         12.    Jurisdiction to Enforce Protective Order
                                       4         After the termination of this action, the Court will continue to have
                                       5   jurisdiction to enforce this Order.
                                       6         13.    Modification of Protective Order
                                       7         This Order is without prejudice to the right of any person or entity to seek a
                                       8   modification of this Order at any time either through stipulation submitted to the
                                       9   Court or Order of the Court.
                                      10         14.    Confidentiality of Party’s Own Documents
                                      11         Nothing herein shall affect the right of the designating party to disclose to its
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd Floor




                                      12   officers, directors, employees, attorneys, consultants or experts, or to any other
      Los Angeles, CA 90071




                                      13   person, its own information. Such disclosure shall not waive the protections of this
                                      14   Protective Order and shall not entitle other parties or their attorneys to disclose
                                      15   such information in violation of it, unless by such disclosure of the designating
                                      16   party the information becomes public knowledge. Similarly, the Protective Order
                                      17   shall not preclude a party from showing its own information, including its own
                                      18   information that is filed under seal by a party, to its officers, directors, employees,
                                      19   attorneys, consultants or experts, or to any other person.
                                      20         15.    Compulsory Disclosure to Third Parties
                                      21         If any receiving party is subpoenaed in another action or proceeding or
                                      22   served with a document or testimony demand or a court order, and such subpoena
                                      23   or demand or court order seeks Confidential Information, including Confidential
                                      24   Health Information of a producing party, the receiving party shall give prompt
                                      25   written notice to counsel for the producing party and allow the producing party an
                                      26   opportunity to oppose such subpoena or demand or court order prior to the
                                      27   deadline for complying with the subpoena or demand or court order.                 No
                                      28   compulsory disclosure to third parties of information or material exchanged under

                                                                               -10-
                                                              [PROPOSED] QUALIFIED PROTECTIVE ORDER
                       Case 8:20-cv-00173-JLS-KES Document 27 Filed 03/02/21 Page 11 of 13 Page ID #:157



                                       1   this Order shall be deemed a waiver of any claim of confidentiality, except as
                                       2   expressly found by a court or judicial authority of competent jurisdiction.
                                       3         16.    Binding Effect
                                       4         This Order shall be binding upon the parties and their attorneys, successors,
                                       5   executors, personal representatives, administrators, heirs, legal representatives,
                                       6   assigns, subsidiaries, divisions, employees, agents, independent contractors, or
                                       7   other persons or organizations over which they have control.
                                       8         IT IS SO ORDERED.
                                       9
                                           DATED: March 2, 2021
                                      10                                                Hon. Karen E. Scott
                                                                                        Magistrate Judge
                                      11
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd Floor




                                      12
      Los Angeles, CA 90071




                                      13

                                      14

                                      15

                                      16

                                      17

                                      18

                                      19

                                      20

                                      21

                                      22

                                      23

                                      24

                                      25

                                      26

                                      27

                                      28

                                                                               -11-
                                                              [PROPOSED] QUALIFIED PROTECTIVE ORDER
                       Case 8:20-cv-00173-JLS-KES Document 27 Filed 03/02/21 Page 12 of 13 Page ID #:158



                                       1

                                       2                        UNITED STATES DISTRICT COURT

                                       3                      CENTRAL DISTRICT OF CALIFORNIA
                                       4
                                           ORANGE COUNTY GLOBAL                   )   CASE NO. 8:20-cv-00173-JLS-KES
                                       5                                          )
                                           MEDICAL CENTER f/k/a Western           )   Magistrate Judge:
                                       6   Medical Center, a California for-          Hon. Karen E. Scott
                                                                                  )
                                       7   profit corporation; ANAHEIM            )
                                           GLOBAL MEDICAL CENTER,                 )
                                       8   INC., a California for-profit          )   APPENDIX A - PROTECTIVE
                                                                                  )   ORDER UNDERTAKING
                                       9   corporation; CHAPMAN GLOBAL            )
                                           MEDICAL CENTER, INC. d/b/a/            )
                                      10   Chapman Medical Center, a              )
                                           California for-profit corporation; and )
                                      11                                          )
Gordon Rees Scully Mansukhani, LLP




                                           SOUTH COAST GLOBAL                     )
  633 West Fifth Street, 52nd Floor




                                      12   MEDICAL CENTER, INC.                   )
      Los Angeles, CA 90071




                                      13   California for-profit corporation,     )
                                                                                  )
                                      14                       Plaintiffs,        )
                                                                                  )
                                      15          vs.                             )
                                                                                  )
                                      16                                          )
                                           HUMANA INSURANCE                       )
                                      17   COMPANY, INC., a Wisconsin for- )
                                      18
                                           profit corporation; HUMANA, INC., )
                                           a Delaware for-profit corporation; and )
                                                                                  )
                                      19   DOES 1 THROUGH 25,                     )
                                      20
                                           INCLUSIVE,                             )
                                                                                  )
                                      21                                          )
                                                               Defendants.        )
                                      22

                                      23
                                                              PROTECTIVE ORDER UNDERTAKING
                                      24

                                      25         I,                                         , declare that:
                                      26         1.     My address is
                                      27         . My current employer is
                                      28

                                                                               -12-
                                                              [PROPOSED] QUALIFIED PROTECTIVE ORDER
                       Case 8:20-cv-00173-JLS-KES Document 27 Filed 03/02/21 Page 13 of 13 Page ID #:159



                                       1         . My current occupation is
                                       2         .
                                       3         2.     I have received a copy of the Protective Order in this action. I have
                                       4   carefully read and understand the provisions of the Protective Order.
                                       5         3.     I will comply with all of the provisions of the Protective Order and
                                       6   agree to be bound by the Protective Order. I will hold in confidence, will not
                                       7   disclose to anyone not qualified under the Protective Order, and will use only for
                                       8   purposes of this action any Confidential Information or information designated as
                                       9   “Confidential” that is disclosed to me.
                                      10         4.     Promptly upon termination of the relevant action, I will either return
                                      11   in full to the outside counsel for the party by whom I am employed or completely
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd Floor




                                      12   destroy all documents and things designated as “Confidential” that came into my
      Los Angeles, CA 90071




                                      13   possession, and all documents and things that I have prepared relating thereto.
                                      14         5.     I understand that the obligations of this undertaking and the provisions
                                      15   of the Protective Order continue past the termination of the action.
                                      16         6.     I hereby submit to the jurisdiction of this Court for the purpose of
                                      17   enforcement of the Protective Order in this action.
                                      18         I declare under penalty of perjury that the foregoing is true and correct.
                                      19                                   Signature
                                      20                                   Date
                                      21

                                      22

                                      23

                                      24

                                      25

                                      26

                                      27

                                      28

                                                                               -13-
                                                              [PROPOSED] QUALIFIED PROTECTIVE ORDER
